United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.Y., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Jackson, MS, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-1679
Issued: March 10, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On July 29, 2014 appellant filed a timely appeal from a February 10, 2014 decision of the
Office of Workers’ Compensation Programs (OWCP) denying her request for reconsideration as
untimely filed and failing to demonstrate clear evidence of error. The Board assigned Docket
No. 14-1679.
The Board has duly considered the matter and notes that the case is not in posture for a
decision. OWCP’s February 10, 2014 decision denied reconsideration of its January 28, 2013
schedule award decision. In the January 28, 2013 decision, it found that appellant had five
percent impairment of her right arm entitling her to a schedule award. In a letter and form dated
January 22 and 23, 2014, respectively, appellant requested reconsideration of OWCP’s
January 28, 2013 merit decision. She also submitted medical evidence including diagnostic
testing. In a February 10, 2014 decision, OWCP denied appellant’s reconsideration request
finding that it was untimely and did not present clear evidence of error.
The Board has held that where a claimant submits medical evidence regarding a
permanent impairment at a date subsequent to a prior schedule award decision, she is entitled to

a merit decision on the medical evidence.1 In the present appeal, appellant submitted argument,
and electrodiagnostic testing asserting that she had additional impairment entitling her to an
increased schedule award. It is evident from the record that she was not seeking reconsideration
of the January 28, 2013 merit decision, but was seeking an increased schedule award based on
new medical evidence.
The case will be remanded for further development on the issue of whether appellant has
additional permanent impairment of her upper extremities entitling her to a schedule award.
After this development is carried out, OWCP shall issue an appropriate merit decision on
appellant’s claim.
IT IS HEREBY ORDERED THAT the February 10, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: March 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

1

See Linda T. Brown, 51 ECAB 115 (1999); Paul R. Reedy, 45 ECAB 488 (1994); See also B.K., 59 ECAB 228
(2007)(where is was evidence that the claimant was seeking a schedule award based on new and current medical
evidence, OWCP should have issued a merit decision on the schedule award claim rather than adjudicate an
application for reconsideration). R.K., Docket No. 14-1227 (issued October 24, 2014).

2

